Exhibit 10.02(a)

 

1999 EQUITABLE RESOURCES, INC.

NON-EMPLOYEE DIRECTORS’ STOCK INCENTIVE PLAN
(As amended and restated December 3, 2008)

 


SECTION 1   PURPOSE

 


1.01         THE PURPOSE OF THE 1999 EQUITABLE RESOURCES, INC. NON-EMPLOYEE
DIRECTORS’ STOCK INCENTIVE PLAN (THE “PLAN”) IS TO ASSIST THE COMPANY IN
ATTRACTING AND RETAINING THE SERVICES OF NON-EMPLOYEE DIRECTORS WHO EXHIBIT A
HIGH DEGREE OF BUSINESS RESPONSIBILITY, PERSONAL INTEGRITY AND PROFESSIONALISM.


 


SECTION 2   DEFINITIONS; CONSTRUCTION


 


2.01         DEFINITIONS.  IN ADDITION TO THE TERMS DEFINED ELSEWHERE IN THE
PLAN, THE FOLLOWING TERMS AS USED IN THE PLAN SHALL HAVE THE FOLLOWING MEANINGS
WHEN USED WITH INITIAL CAPITAL LETTERS:


 


2.01.1            “AWARD” MEANS ANY OPTION OR OTHER STOCK-BASED AWARD GRANTED
UNDER THE PLAN.


 


2.01.2            “AWARD AGREEMENT” MEANS ANY WRITTEN AGREEMENT, CONTRACT OR
OTHER INSTRUMENT OR DOCUMENT EVIDENCING AN AWARD.


 


2.01.3            “BOARD” MEANS THE COMPANY’S BOARD OF DIRECTORS.


 


2.01.4            “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
FROM TIME TO TIME, TOGETHER WITH RULES, REGULATIONS AND INTERPRETATIONS
PROMULGATED THEREUNDER.  REFERENCES TO PARTICULAR SECTIONS OF THE CODE SHALL
INCLUDE ANY SUCCESSOR PROVISIONS.


 


2.01.5            “CHANGE OF CONTROL” HAS THE MEANING PROVIDED IN SECTION 9.03.


 


2.01.6            “COMMITTEE” MEANS THE COMPENSATION COMMITTEE OR SUCH OTHER
COMMITTEE OF THE BOARD AS MAY BE DESIGNATED BY THE BOARD TO ADMINISTER THE PLAN,
AS REFERRED TO IN SECTION 3.01 HEREOF; PROVIDED HOWEVER, THAT ANY MEMBER OF THE
COMMITTEE PARTICIPATING IN THE TAKING OF ANY ACTION UNDER THE PLAN SHALL QUALIFY
AS A “NON-EMPLOYEE DIRECTOR” AS THEN DEFINED UNDER RULE 16B-3.


 


2.01.7            “COMMON STOCK” MEANS SHARES OF THE COMMON STOCK, WITHOUT PAR
VALUE, AND SUCH OTHER SECURITIES OF THE COMPANY AS MAY BE SUBSTITUTED FOR SHARES
PURSUANT TO SECTION 8.01 HEREOF.


 


2.01.8            “DISABILITY” MEANS THAT A PARTICIPANT IS DISABLED WITHIN THE
MEANING OF SECTION 422(C)(6) OF THE CODE.


 


2.01.9            “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------



 


2.01.10          “FAIR MARKET VALUE” OF SHARES OF ANY STOCK, INCLUDING BUT NOT
LIMITED TO COMMON STOCK, OR UNITS OF ANY OTHER SECURITIES (HEREIN “SHARES”),
SHALL BE THE CLOSING PRICE FOR THE DATE AS OF WHICH FAIR MARKET VALUE IS TO BE
DETERMINED IN THE PRINCIPAL MARKET IN WHICH SUCH SHARES ARE TRADED, AS QUOTED IN
THE WALL STREET JOURNAL (OR IN SUCH OTHER RELIABLE PUBLICATION AS THE COMMITTEE,
IN ITS DISCRETION, MAY DETERMINE TO RELY UPON).  IF THE FAIR MARKET VALUE OF
SHARES ON ANY DATE CANNOT BE DETERMINED ON THE BASIS SET FORTH IN THE PRECEDING
SENTENCE, OR IF A DETERMINATION IS REQUIRED AS TO THE FAIR MARKET VALUE ON ANY
DATE OF PROPERTY OTHER THAN SHARES, THE COMMITTEE SHALL IN GOOD FAITH DETERMINE
THE FAIR MARKET VALUE OF SUCH SHARES OR OTHER PROPERTY ON SUCH DATE.  FAIR
MARKET VALUE SHALL BE DETERMINED WITHOUT REGARD TO ANY RESTRICTION OTHER THAN A
RESTRICTION WHICH, BY ITS TERMS, WILL NEVER LAPSE.


 


2.01.11          “OPTION” MEANS A RIGHT GRANTED UNDER SECTION 6.02 HEREOF TO
PURCHASE SHARES AT A SPECIFIED PRICE DURING SPECIFIED TIME PERIODS AS PROVIDED
IN SECTION 6.02.  EACH OPTION SHALL BE A NONSTATUTORY STOCK OPTION, WHICH IS AN
OPTION NOT INTENDED TO MEET THE REQUIREMENTS OF SECTION 422 OF THE CODE.


 


2.01.12          “OTHER STOCK-BASED AWARD” MEANS AN AWARD, GRANTED UNDER
SECTION 6.04 HEREOF, THAT IS DENOMINATED OR PAYABLE IN, VALUED IN WHOLE OR IN
PART BY REFERENCE TO, OR OTHERWISE BASED ON, OR RELATED TO, SHARES.


 


2.01.13          “PARTICIPANT” MEANS AT ANY TIME ANY PERSON WHO IS A MEMBER OF
THE BOARD, BUT WHO IS NOT AT THE TIME A FULL-TIME EMPLOYEE OF THE COMPANY OR ANY
SUBSIDIARY NOR HAS BEEN A FULL-TIME EMPLOYEE DURING THE PRECEDING 12-MONTH
PERIOD.  THE TERM “PARTICIPANT” DOES NOT INCLUDE ADVISORY, EMERITUS OR HONORARY
DIRECTORS.


 


2.01.14          “RELOAD OPTION RIGHTS” AND “RELOAD OPTION” HAVE THE MEANINGS
PROVIDED IN SECTION 6.02.2(V).


 


2.01.15          “RETIREMENT” MEANS THAT A PARTICIPANT CEASES TO BE A MEMBER OF
THE BOARD FOR ANY REASON ON OR AFTER REACHING THE AGE OF FIFTY-EIGHT (58) YEARS
WITH AT LEAST SIXTY (60) MONTHS OF SERVICE AS A DIRECTOR.  SERVICE SHALL INCLUDE
THE TIME A DIRECTOR WAS AN EMPLOYEE DIRECTOR.


 


2.01.16          “RULE 16B-3” MEANS RULE 16B-3 UNDER THE EXCHANGE ACT, AS
AMENDED FROM TIME TO TIME, OR ANY SUCCESSOR TO SUCH RULE PROMULGATED BY THE
SECURITIES AND EXCHANGE COMMISSION UNDER SECTION 16 OF THE EXCHANGE ACT.


 


2.01.17          “SHARES” MEANS THE COMMON STOCK OF THE COMPANY, WITHOUT PAR
VALUE, AND SUCH OTHER SECURITIES OF THE COMPANY AS MAY BE SUBSTITUTED FOR SHARES
PURSUANT TO SECTION 8.01 HEREOF.


 


2.01.18          “SUBSIDIARY” MEANS ANY CORPORATION IN AN UNBROKEN CHAIN OF
CORPORATIONS BEGINNING WITH THE COMPANY, IF EACH OF THE CORPORATIONS OTHER THAN
THE LAST CORPORATION IN THE CHAIN OWNS STOCK POSSESSING AT LEAST 50% OF THE
TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK IN ONE OF THE OTHER
CORPORATIONS IN THE CHAIN.


 


2.02         CONSTRUCTION.  FOR PURPOSES OF THE PLAN, THE FOLLOWING RULES OF
CONSTRUCTION SHALL APPLY:

 

2

--------------------------------------------------------------------------------


 


2.02.1            THE WORD “OR” IS DISJUNCTIVE BUT NOT NECESSARILY EXCLUSIVE.


 


2.02.2            WORDS IN THE SINGULAR INCLUDE THE PLURAL; WORDS IN THE PLURAL
INCLUDE THE SINGULAR; WORDS IN THE NEUTER GENDER INCLUDE THE MASCULINE AND
FEMININE GENDERS, AND WORDS IN THE MASCULINE OR FEMININE GENDER INCLUDE THE
OTHER AND NEUTER GENDERS.


 


SECTION 3   ADMINISTRATION


 


3.01         THE PLAN SHALL BE ADMINISTERED BY THE COMMITTEE.  THE COMMITTEE
SHALL HAVE FULL AND FINAL AUTHORITY TO TAKE THE FOLLOWING ACTIONS, IN EACH CASE
SUBJECT TO AND CONSISTENT WITH THE PROVISIONS OF THE PLAN:


 

(I)            TO INTERPRET AND ADMINISTER THE PLAN AND ANY INSTRUMENT OR
AGREEMENT RELATING TO, OR AWARD GRANTED UNDER, THE PLAN;

 

(II)           TO ADOPT, AMEND, SUSPEND, WAIVE AND RESCIND SUCH RULES AND
REGULATIONS AS THE COMMITTEE MAY DEEM NECESSARY OR ADVISABLE TO ADMINISTER THE
PLAN;

 

(III)          TO CORRECT ANY DEFECT OR SUPPLY ANY OMISSION OR RECONCILE ANY
INCONSISTENCY, AND TO CONSTRUE AND INTERPRET THE PLAN, THE RULES AND
REGULATIONS, ANY AWARD AGREEMENT OR OTHER INSTRUMENT ENTERED INTO OR AWARD
GRANTED UNDER THE PLAN;

 

(IV)          TO DETERMINE THE TYPE OR TYPES OF OTHER STOCK-BASED AWARDS TO BE
GRANTED TO EACH PARTICIPANT;

 

(V)           TO DETERMINE THE NUMBER OF OTHER STOCK-BASED AWARDS TO BE GRANTED,
THE NUMBER OF SHARES OR AMOUNT OF CASH OR OTHER PROPERTY TO WHICH AN OTHER
STOCK-BASED AWARD WILL RELATE, THE TERMS AND CONDITIONS OF ANY OTHER STOCK-BASED
AWARD (INCLUDING, BUT NOT LIMITED TO, ANY EXERCISE PRICE, GRANT PRICE OR
PURCHASE PRICE, ANY LIMITATION OR RESTRICTION, ANY SCHEDULE FOR LAPSE OF
LIMITATIONS, FORFEITURE RESTRICTIONS OR RESTRICTIONS ON EXERCISABILITY OR
TRANSFERABILITY, AND ACCELERATIONS OR WAIVERS THEREOF, BASED IN EACH CASE ON
SUCH CONSIDERATIONS AS THE COMMITTEE SHALL DETERMINE), AND ALL OTHER MATTERS TO
BE DETERMINED IN CONNECTION WITH AN OTHER STOCK-BASED AWARD;

 

(VI)          TO DETERMINE WHETHER, TO WHAT EXTENT AND UNDER WHAT CIRCUMSTANCES
AN OTHER STOCK-BASED AWARD MAY BE SETTLED IN, OR THE EXERCISE PRICE OF AN OTHER
STOCK-BASED AWARD MAY BE PAID IN CASH, SHARES, OTHER AWARDS OR OTHER PROPERTY,
OR AN OTHER STOCK-BASED AWARD MAY BE VESTED, CANCELED, FORFEITED, EXCHANGED OR
SURRENDERED;

 

(VII)         TO DETERMINE WHETHER, TO WHAT EXTENT AND UNDER WHAT CIRCUMSTANCES
CASH, SHARES, OTHER AWARDS, OTHER PROPERTY AND OTHER AMOUNTS PAYABLE WITH
RESPECT TO AN OTHER STOCK-BASED AWARD SHALL BE DEFERRED, WHETHER AUTOMATICALLY
OR AT THE ELECTION OF THE COMMITTEE OR AT THE ELECTION OF THE PARTICIPANT;

 

(VIII)        TO PRESCRIBE THE FORM OF EACH AWARD AGREEMENT, WHICH NEED NOT BE
IDENTICAL FOR EACH PARTICIPANT;

 

3

--------------------------------------------------------------------------------


 

(IX)           TO MAKE ALL OTHER DECISIONS AND DETERMINATIONS AS MAY BE REQUIRED
UNDER THE TERMS OF THE PLAN OR AS THE COMMITTEE MAY DEEM NECESSARY OR ADVISABLE
FOR THE ADMINISTRATION OF THE PLAN; AND

 

(X)            TO MAKE SUCH FILINGS AND TAKE SUCH ACTIONS AS MAY BE REQUIRED
FROM TIME TO TIME BY APPROPRIATE STATE, REGULATORY AND GOVERNMENTAL AGENCIES.

 

Any action of the Committee with respect to the Plan shall be final, conclusive
and binding on all Persons, including the Company, Participants, any Person
claiming any rights under the Plan from or through any Participant and
shareholders.  The express grant of any specific power to the Committee, and the
taking of any action by the Committee, shall not be construed as limiting any
power or authority of the Committee.  The Committee may delegate to officers or
managers of the Company the authority, subject to such terms as the Committee
shall determine, to perform administrative functions under the Plan.  Each
member of the Committee shall be entitled to, in good faith, rely or act upon
any report or other information furnished to him by any officer, manager or
other employee of the Company, the Company’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan.  Any and
all powers, authorizations and discretions granted by the Plan to the Committee
shall likewise be exercisable at any time by the Board.

 


SECTION 4   SHARES SUBJECT TO THE PLAN


 


4.01         THE MAXIMUM NET NUMBER OF SHARES WHICH MAY BE ISSUED AND IN RESPECT
OF WHICH AWARDS MAY BE GRANTED UNDER THE PLAN SHALL BE LIMITED TO 1,200,000
SHARES OF COMMON STOCK, SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 8.01.


 

For purposes of this Section 4.01, the number of Shares to which an Award
relates shall be counted against the number of Shares available under the Plan
at the time of grant of the Award, unless such number of shares cannot be
determined at that time, in which case the number of Shares actually distributed
pursuant to the Award shall be counted against the number of Shares available
under the Plan at the time of distribution; provided, however, that Awards
related to or retroactively added to, or granted in tandem with, substituted for
or converted into, other Awards shall be counted or not counted against the
number of Shares reserved and available under the Plan in accordance with
procedures adopted by the Committee so as to ensure appropriate counting but
avoid double counting.

 

If any Shares to which an Award relates are forfeited, or payment is made to the
Participant in the form of cash, cash equivalents or other property other than
Shares, or the Award otherwise terminates without payment being made to the
Participant in the form of Shares, any Shares counted against the number of
Shares available under the Plan with respect to such Award shall, to the extent
of any such forfeiture, alternative payment or termination, again be available
for Awards under the Plan.  If the exercise price of an Award is paid by
delivering to the Company Shares previously owned by the Participant, the Shares
covered by the Award equal to the number of Shares so delivered shall again be
available for Awards under the Plan.  Any Shares distributed pursuant to an
Award may consist, in whole or part, of authorized and unissued Shares or of
treasury Shares, including Shares repurchased by the Company for purposes of the
Plan.

 

4

--------------------------------------------------------------------------------


 


SECTION 5   ELIGIBILITY


 


5.01         AWARDS SHALL BE GRANTED ONLY TO PARTICIPANTS AS DEFINED IN
SECTION 2.01.13.


 


SECTION 6   SPECIFIC TERMS OF AWARDS


 


6.01         GENERAL.  SUBJECT TO THE TERMS OF THE PLAN AND ANY APPLICABLE AWARD
AGREEMENT, AWARDS MAY BE GRANTED AS SET FORTH IN THIS SECTION 6.  IN ADDITION,
THE COMMITTEE MAY IMPOSE ON ANY AWARD OR THE EXERCISE THEREOF, AT THE DATE OF
GRANT OR THEREAFTER (SUBJECT TO THE TERMS OF SECTION 10.01), SUCH ADDITIONAL
TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE PROVISIONS OF THE PLAN, AS THE
COMMITTEE SHALL DETERMINE.  EXCEPT AS REQUIRED BY APPLICABLE LAW, AWARDS MAY BE
GRANTED FOR NO CONSIDERATION OTHER THAN PRIOR AND/OR FUTURE SERVICES.


 


6.02         AUTOMATIC OPTION GRANTS.


 


6.02.1            ANNUAL OPTION GRANTS.  SUBJECT TO SECTION 12.01 HEREOF, ON THE
FIRST DAY OF JUNE (OR IF NOT A DAY ON WHICH THE NEW YORK STOCK EXCHANGE IS OPEN
FOR TRADING, THEN ON THE FIRST SUCH TRADING DAY THEREAFTER) IN EACH YEAR DURING
THE TERM OF THE PLAN, EACH PERSON WHO IS THEN A PARTICIPANT SHALL AUTOMATICALLY
BE GRANTED AN OPTION FOR 500 SHARES.


 


6.02.2            TERMS OF OPTIONS.  THE OPTIONS GRANTED UNDER SECTION 6.02.1
SHALL BE GRANTED TO PARTICIPANTS ON THE FOLLOWING TERMS AND CONDITIONS:


 

(I)            EXERCISE PRICE.  THE EXERCISE PRICE PER SHARE OF AN OPTION SHALL
BE 100% OF THE FAIR MARKET VALUE OF A SHARE ON THE DATE OF GRANT OF SUCH OPTION.

 

(II)           OPTION TERM.  THE TERM OF EACH OPTION SHALL BE FIVE (5) YEARS
FROM THE DATE OF GRANT, PROVIDED HOWEVER, THAT THE OPTION SHALL EXPIRE UPON THE
PARTICIPANT’S TERMINATION OF SERVICE AS A DIRECTOR OF THE COMPANY FOR ANY REASON
OTHER THAN RETIREMENT, DISABILITY OR DEATH.

 

(III)          EXERCISABILITY.  THE OPTION SHALL BECOME EXERCISABLE UPON THE
EXPIRATION OF THREE YEARS FROM THE DATE OF GRANT OR, IF EARLIER, UPON THE
PARTICIPANT’S TERMINATION OF SERVICE AS A DIRECTOR OF THE COMPANY BY REASON OF
RETIREMENT, DISABILITY OR DEATH.

 

(IV)          METHODS OF EXERCISE.  THE EXERCISE PRICE OF ANY OPTION MAY BE PAID
IN CASH OR SHARES, OR ANY COMBINATION THEREOF, HAVING A FAIR MARKET VALUE ON THE
DATE OF EXERCISE EQUAL TO THE EXERCISE PRICE, PROVIDED, HOWEVER, THAT (1) ANY
PORTION OF THE EXERCISE PRICE REPRESENTING A FRACTION OF A SHARE SHALL IN ANY
EVENT BE PAID IN CASH AND (2) NO SHARES WHICH HAVE BEEN HELD FOR LESS THAN SIX
MONTHS MAY BE DELIVERED IN PAYMENT OF THE EXERCISE PRICE OF AN OPTION.  DELIVERY
OF SHARES IN PAYMENT OF THE EXERCISE PRICE OF AN OPTION MAY BE ACCOMPLISHED
THROUGH THE EFFECTIVE TRANSFER TO THE COMPANY OF SHARES HELD BY A BROKER OR
OTHER AGENT.  THE COMPANY WILL ALSO COOPERATE WITH ANY PERSON EXERCISING AN
OPTION WHO PARTICIPATES IN A CASHLESS EXERCISE PROGRAM OF A BROKER OR OTHER
AGENT UNDER WHICH ALL OR PART OF THE SHARES RECEIVED UPON EXERCISE OF THE OPTION
ARE SOLD THROUGH THE BROKER OR OTHER AGENT, FOR THE PURPOSE OF

 

5

--------------------------------------------------------------------------------


 

PAYING THE EXERCISE PRICE OF AN OPTION.  NOTWITHSTANDING THE PRECEDING SENTENCE,
THE EXERCISE OF THE OPTION SHALL NOT BE DEEMED TO OCCUR, AND NO SHARES WILL BE
ISSUED BY THE COMPANY UPON EXERCISE OF AN OPTION, UNTIL THE COMPANY HAS RECEIVED
PAYMENT IN FULL OF THE EXERCISE PRICE.

 

(V)           RELOAD OPTION RIGHTS.  OPTIONS GRANTED UNDER THIS SECTION 6.02
SHALL HAVE RELOAD OPTION RIGHTS WHICH SHALL ENTITLE THE HOLDER OF THE OPTION,
UPON EXERCISE OF THE OPTION OR ANY PORTION THEREOF THROUGH DELIVERY OF
PREVIOUSLY OWNED SHARES, TO AUTOMATICALLY BE GRANTED ON THE DATE OF SUCH
EXERCISE A NEW NONSTATUTORY STOCK OPTION (A “RELOAD OPTION”) (1) FOR A NUMBER OF
SHARES EQUAL TO THE NUMBER OF FULL SHARES DELIVERED IN PAYMENT OF THE OPTION
PRICE OF THE ORIGINAL OPTION, (2) HAVING AN OPTION PRICE EQUAL TO 100% OF THE
FAIR MARKET VALUE PER SHARE OF THE COMMON STOCK ON SUCH DATE OF GRANT,
(3) BECOMING EXERCISABLE SIX MONTHS FROM SUCH DATE OF GRANT, (4) HAVING THE SAME
EXPIRATION DATE AS THE ORIGINAL OPTION SO EXERCISED AND (5) HAVING THE SAME
OTHER TERMS AND CONDITIONS AS APPLY TO AN OPTION GRANTED UNDER SECTION 6.02.1. 
SUBJECT TO THE PRECEDING SENTENCE AND THE OTHER PROVISIONS OF THE PLAN, RELOAD
OPTION RIGHTS AND RELOAD OPTIONS SHALL HAVE SUCH ADDITIONAL TERMS AND BE SUBJECT
TO SUCH ADDITIONAL RESTRICTIONS AND CONDITIONS, IF ANY, AS SHALL BE DETERMINED,
IN ITS DISCRETION, BY THE COMMITTEE.  THE COMMITTEE MAY, IN ITS DISCRETION,
PROVIDE IN AN AWARD AGREEMENT FOR SUCH LIMITATIONS ON THE NUMBER OR FREQUENCY OF
EXERCISES OF RELOAD OPTION RIGHTS, OR THE MINIMUM NUMBERS OF SHARES FOR WHICH
SUCH RIGHTS MAY BE EXERCISED, AS THE COMMITTEE MAY DEEM ADVISABLE FOR THE
EFFICIENT ADMINISTRATION OF THE PLAN.  RELOAD OPTION RIGHTS GRANTED UNDER THIS
SECTION 6.02 SHALL ENTITLE THE HOLDER OF AN OPTION TO BE GRANTED A RELOAD OPTION
ONLY IF THE UNDERLYING OPTION TO WHICH THEY RELATE IS EXERCISED DURING SERVICE
AS A DIRECTOR OF THE COMPANY OF THE ORIGINAL GRANTEE OF THE UNDERLYING OPTION. 
EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN OR REQUIRED BY THE CONTEXT, THE
TERM OPTION AS USED IN THIS PLAN SHALL INCLUDE RELOAD OPTIONS GRANTED UNDER THIS
PARAGRAPH.

 


6.02.3            ALLOCATION OF SHARES.  IF ON ANY DATE ON WHICH OPTIONS WOULD
OTHERWISE BE GRANTED UNDER THIS SECTION 6.02 THE NUMBER OF SHARES REMAINING
AVAILABLE UNDER SECTION 4.01 IS NOT SUFFICIENT FOR EACH PARTICIPANT OTHERWISE
ENTITLED TO THE GRANT OF AN OPTION TO BE GRANTED AN OPTION FOR THE FULL NUMBER
OF SHARES PROVIDED IN THIS SECTION 6.02, THEN EACH SUCH PARTICIPANT SHALL
AUTOMATICALLY BE GRANTED AN OPTION FOR THE NUMBER OF WHOLE SHARES (IF ANY) EQUAL
TO (A) THE NUMBER OF SHARES THEN REMAINING AVAILABLE UNDER THE PLAN, MULTIPLIED
BY (B) A FRACTION OF WHICH (1) THE NUMERATOR IS THE NUMBER OF SHARES FOR WHICH
SUCH PARTICIPANT WOULD OTHERWISE BE GRANTED AN OPTION ON SUCH DATE AND (2) THE
DENOMINATOR IS THE NUMBER OF SHARES FOR WHICH ALL PARTICIPANTS WOULD OTHERWISE
BE GRANTED OPTIONS ON SUCH DATE, WITH ANY FRACTIONAL SHARES BEING DISREGARDED.


 


6.03         NATURE OF AUTOMATIC AWARD GRANTS; AWARD AGREEMENTS.  THE GRANT OF
THE AWARDS PROVIDED FOR IN SECTION 6.02 SHALL BE AUTOMATIC AND NOT SUBJECT TO
THE DISCRETION OF THE COMMITTEE OR ANY OTHER PERSON; PROVIDED THAT THE COMMITTEE
MAY SUSPEND THE AUTOMATIC AWARD GRANTS PRIOR TO THE GRANT OF AN OPTION UNDER
SECTION 6.02 AND GRANT OTHER STOCK-BASED AWARDS TO PARTICIPANTS.  IN ADDITION,
THE COMMITTEE MAY CONDITION THE RIGHT OF A PARTICIPANT TO BE GRANTED ANY SUCH
AWARD UPON THE EXECUTION AND DELIVERY BY THE PARTICIPANT OF AN AWARD AGREEMENT
SETTING FORTH THE TERMS AND CONDITIONS OF THE AWARD AS PROVIDED HEREIN AND SUCH
OTHER TERMS, CONDITIONS AND RESTRICTIONS, NOT INCONSISTENT WITH THE PROVISIONS
OF THE PLAN, AS THE COMMITTEE IN ITS DISCRETION MAY DETERMINE.

 

6

--------------------------------------------------------------------------------


 


6.04         OTHER STOCK-BASED AWARDS.  THE COMMITTEE IS AUTHORIZED, SUBJECT TO
LIMITATIONS UNDER APPLICABLE LAW, TO GRANT TO PARTICIPANTS SUCH OTHER AWARDS
THAT ARE DENOMINATED OR PAYABLE IN, VALUED IN WHOLE OR IN PART BY REFERENCE TO,
OR OTHERWISE BASED ON, OR RELATED TO, SHARES, AS DEEMED BY THE COMMITTEE TO BE
CONSISTENT WITH THE PURPOSES OF THE PLAN, INCLUDING, WITHOUT LIMITATION, STOCK
OPTIONS OR PURCHASE RIGHTS HAVING TERMS AND CONDITIONS SIMILAR TO OR DIFFERENT
FROM OPTIONS GRANTED UNDER 6.02, SHARES AWARDED SUBJECT TO RESTRICTIONS, SHARES
AWARDED WHICH ARE NOT SUBJECT TO ANY RESTRICTIONS OR CONDITIONS, CONVERTIBLE
SECURITIES, EXCHANGEABLE SECURITIES OR OTHER RIGHTS CONVERTIBLE OR EXCHANGEABLE
INTO SHARES, AS THE COMMITTEE IN ITS DISCRETION MAY DETERMINE.  IN THE
DISCRETION OF THE COMMITTEE, SUCH OTHER STOCK-BASED AWARDS, INCLUDING SHARES, OR
OTHER TYPES OF AWARDS AUTHORIZED UNDER THE PLAN, MAY BE USED IN CONNECTION WITH,
OR TO SATISFY OBLIGATIONS OF THE COMPANY UNDER, OTHER COMPENSATION OR INCENTIVE
PLANS, PROGRAMS OR ARRANGEMENTS OF THE COMPANY FOR ELIGIBLE PARTICIPANTS;
PROVIDED, HOWEVER, THAT NO AWARDS CONSTITUTING DEFERRED COMPENSATION UNDER THIS
PLAN MAY BE SUBSTITUTED FOR OR IN RESPECT OF AMOUNTS PAYABLE UNDER OTHER PLANS,
PROGRAMS OR ARRANGEMENTS.


 

The Committee shall determine the terms and conditions of other Stock-Based
Awards.  Except as provided in this Section 6.04, Shares or securities delivered
pursuant to a stock option or other purchase right granted under this
Section 6.04 shall be purchased for such consideration, paid for by such methods
and in such forms, including, without limitation, cash, Shares, or other
property or any combination thereof, as the Committee shall determine, but the
value of such consideration shall not be less than the Fair Market Value of such
Shares or other securities on the date of grant of such purchase right. 
Delivery of Shares or other securities in payment of a purchase right, if
authorized by the Committee, may be accomplished through the effective transfer
to the Company of Shares or other securities held by a broker or other agent. 
Unless otherwise determined by the Committee, the Company will also cooperate
with any person exercising a purchase right who participates in a cashless
exercise program of a broker or other agent under which all or part of the
Shares or securities received upon exercise of a purchase right are sold through
the broker or other agent, or under which the broker or other agent makes a loan
to such person, for the purpose of paying the exercise price of a purchase
right.  Notwithstanding the preceding sentence, unless the Committee, in its
discretion, shall otherwise determine, the exercise of the purchase right shall
not be deemed to occur, and no Shares or other securities will be issued by the
Company upon exercise of a purchase right, until the Company has received
payment in full of the exercise price.

 

Shares, securities, cash or other payments made with respect to an Other
Stock-Based Award that constitutes deferred compensation under Section 409A of
the Code may only be payable upon a permissible payment event under Section 409A
and the terms and conditions of such Award shall be in compliance with such, and
all related, requirements.

 

Awards granted under this Section 6.04 may, in the discretion of the Committee,
be granted either alone or in addition to, or in tandem with any other Award
under the Plan or any award under any other plan, program or arrangement of the
Company (subject to the terms of Section 10.01) or any business entity acquired
or to be acquired by the Company or a Subsidiary.

 


6.05         EXCHANGE PROVISIONS.  THE COMMITTEE MAY AT ANY TIME OFFER TO
EXCHANGE OR BUY OUT ANY PREVIOUSLY GRANTED AWARD FOR A PAYMENT IN CASH, SHARES,
ANOTHER AWARD OR OTHER PROPERTY, BASED ON SUCH TERMS AND CONDITIONS AS THE
COMMITTEE SHALL DETERMINE AND COMMUNICATE TO THE PARTICIPANT AT THE TIME THAT
SUCH OFFER IS MADE.

 

7

--------------------------------------------------------------------------------


 


SECTION 7   GENERAL TERMS OF AWARDS


 


7.01         CERTAIN RESTRICTIONS UNDER RULE 16B-3.  UPON THE EFFECTIVENESS OF
ANY AMENDMENT TO RULE 16B-3, THIS PLAN AND ANY AWARD AGREEMENT FOR AN
OUTSTANDING AWARD HELD BY A PARTICIPANT THEN SUBJECT TO SECTION 16 OF THE
EXCHANGE ACT SHALL BE DEEMED TO BE AMENDED, WITHOUT FURTHER ACTION ON THE PART
OF THE COMMITTEE, THE BOARD OR THE PARTICIPANT, TO THE EXTENT NECESSARY FOR
AWARDS UNDER THE PLAN OR SUCH AWARD AGREEMENT TO QUALIFY FOR THE EXEMPTION
PROVIDED BY RULE 16B-3, AS SO AMENDED, EXCEPT TO THE EXTENT ANY SUCH AMENDMENT
REQUIRES SHAREHOLDER APPROVAL.


 


7.02         DECISIONS REQUIRED TO BE MADE BY THE COMMITTEE.  OTHER PROVISIONS
OF THE PLAN AND ANY AWARD AGREEMENT NOTWITHSTANDING, IF ANY DECISION REGARDING
AN AWARD OR THE EXERCISE OF ANY RIGHT BY A PARTICIPANT, AT ANY TIME SUCH
PARTICIPANT IS SUBJECT TO SECTION 16 OF THE EXCHANGE ACT, IS REQUIRED TO BE MADE
OR APPROVED BY THE COMMITTEE IN ORDER THAT A TRANSACTION BY SUCH PARTICIPANT
WILL BE EXEMPT UNDER RULE 16B-3, THEN THE COMMITTEE SHALL RETAIN FULL AND
EXCLUSIVE POWER AND AUTHORITY TO MAKE SUCH DECISION OR TO APPROVE OR DISAPPROVE
ANY SUCH DECISION BY THE PARTICIPANT.


 


7.03         LIMITS ON TRANSFER OF AWARDS; BENEFICIARIES.  NO RIGHT OR INTEREST
OF A PARTICIPANT IN ANY AWARD SHALL BE PLEDGED, ENCUMBERED OR HYPOTHECATED TO OR
IN FAVOR OF ANY PERSON OTHER THAN THE COMPANY, OR SHALL BE SUBJECT TO ANY LIEN,
OBLIGATION OR LIABILITY OF SUCH PARTICIPANT TO ANY PERSON OTHER THAN THE COMPANY
OR A SUBSIDIARY.  EXCEPT TO THE EXTENT OTHERWISE DETERMINED BY THE COMMITTEE, NO
AWARD AND NO RIGHTS OR INTERESTS THEREIN SHALL BE ASSIGNABLE OR TRANSFERABLE BY
A PARTICIPANT OTHERWISE THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION,
AND ANY OPTION OR OTHER RIGHT TO PURCHASE OR ACQUIRE SHARES GRANTED TO A
PARTICIPANT UNDER THE PLAN SHALL BE EXERCISABLE DURING THE PARTICIPANT’S
LIFETIME ONLY BY SUCH PARTICIPANT.  A BENEFICIARY, GUARDIAN, LEGAL
REPRESENTATIVE OR OTHER PERSON CLAIMING ANY RIGHTS UNDER THE PLAN FROM OR
THROUGH ANY PARTICIPANT SHALL BE SUBJECT TO ALL THE TERMS AND CONDITIONS OF THE
PLAN AND ANY AWARD AGREEMENT APPLICABLE TO SUCH PARTICIPANT AS WELL AS ANY
ADDITIONAL RESTRICTIONS OR LIMITATIONS DEEMED NECESSARY OR APPROPRIATE BY THE
COMMITTEE.


 


7.04         REGISTRATION AND LISTING COMPLIANCE.  NO AWARD SHALL BE PAID AND NO
SHARES SHALL BE DISTRIBUTED WITH RESPECT TO ANY AWARD IN A TRANSACTION SUBJECT
TO THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED, OR
ANY STATE SECURITIES LAW OR SUBJECT TO A LISTING REQUIREMENT UNDER ANY LISTING
AGREEMENT BETWEEN THE COMPANY AND ANY NATIONAL SECURITIES EXCHANGE, AND NO AWARD
SHALL CONFER UPON ANY PARTICIPANT RIGHTS TO SUCH PAYMENT OR DISTRIBUTION UNTIL
SUCH LAWS AND CONTRACTUAL OBLIGATIONS OF THE COMPANY HAVE BEEN COMPLIED WITH IN
ALL MATERIAL RESPECTS.  NEITHER THE GRANT OF ANY AWARD NOR ANYTHING ELSE
CONTAINED HEREIN SHALL OBLIGATE THE COMPANY TO TAKE ANY ACTION TO COMPLY WITH
ANY REQUIREMENTS OF ANY SUCH SECURITIES LAWS OR CONTRACTUAL OBLIGATIONS RELATING
TO THE REGISTRATION (OR EXEMPTION THEREFROM) OR LISTING OF ANY SHARES OR OTHER
SECURITIES, WHETHER OR NOT NECESSARY IN ORDER TO PERMIT ANY SUCH DELIVERY OR
DISTRIBUTION.


 


7.05         STOCK CERTIFICATES.  ALL CERTIFICATES FOR SHARES DELIVERED UNDER
THE TERMS OF THE PLAN SHALL BE SUBJECT TO SUCH STOP-TRANSFER ORDERS AND OTHER
RESTRICTIONS AS THE COMMITTEE MAY DEEM ADVISABLE UNDER FEDERAL OR STATE
SECURITIES LAWS, RULES AND REGULATIONS THEREUNDER, AND THE RULES OF ANY NATIONAL
SECURITIES EXCHANGE OR AUTOMATED QUOTATION SYSTEM ON WHICH SHARES ARE LISTED OR
QUOTED.  THE COMMITTEE MAY CAUSE A LEGEND OR LEGENDS TO BE PLACED ON ANY SUCH
CERTIFICATES TO MAKE APPROPRIATE REFERENCE TO SUCH RESTRICTIONS OR ANY OTHER
RESTRICTIONS OR LIMITATIONS THAT MAY BE APPLICABLE TO SHARES.

 

8

--------------------------------------------------------------------------------


 


SECTION 8   ADJUSTMENT PROVISIONS


 


8.01         IN THE EVENT THAT THE COMMITTEE SHALL DETERMINE THAT ANY DIVIDEND
OR OTHER DISTRIBUTION (WHETHER IN THE FORM OF CASH, SHARES, OTHER SECURITIES OR
OTHER PROPERTY), RECAPITALIZATION, STOCK SPLIT, REVERSE STOCK SPLIT,
REORGANIZATION, MERGER, CONSOLIDATION, SPLIT-UP, SPIN-OFF, COMBINATION,
REPURCHASE, EXCHANGE OF SHARES OR OTHER SECURITIES OF THE COMPANY, OR OTHER
SIMILAR CORPORATE TRANSACTION OR EVENT AFFECTS THE SHARES SUCH THAT AN
ADJUSTMENT IS DETERMINED BY THE COMMITTEE TO BE APPROPRIATE IN ORDER TO PREVENT
DILUTION OR ENLARGEMENT OF PARTICIPANTS’ RIGHTS UNDER THE PLAN, THEN THE
COMMITTEE SHALL, IN SUCH MANNER AS IT MAY DEEM EQUITABLE, ADJUST ANY OR ALL OF
(I) THE NUMBER AND KIND OF SHARES WHICH MAY THEREAFTER BE ISSUED IN CONNECTION
WITH AWARDS; (II) THE NUMBER AND KIND OF SHARES ISSUED OR ISSUABLE IN RESPECT OF
OUTSTANDING AWARDS; AND (III) THE EXERCISE PRICE, GRANT PRICE OR PURCHASE PRICE
RELATING TO ANY AWARD OR, IF DEEMED APPROPRIATE, MAKE PROVISION FOR A CASH
PAYMENT WITH RESPECT TO ANY OUTSTANDING AWARD; PROVIDED, HOWEVER, NO
ACCELERATION OF PAYMENT OF ANY DEFERRED COMPENSATION AMOUNTS MAY OCCUR.


 


SECTION 9   CHANGE OF CONTROL PROVISIONS


 


9.01         ACCELERATION OF EXERCISABILITY AND LAPSE OF RESTRICTIONS.  UNLESS
OTHERWISE DETERMINED BY THE COMMITTEE AT THE TIME OF GRANT OF AN AWARD OR UNLESS
OTHERWISE PROVIDED IN THE APPLICABLE AWARD AGREEMENT, IF THE SHAREHOLDERS OF THE
COMPANY SHALL APPROVE A TRANSACTION WHICH UPON CONSUMMATION WOULD CONSTITUTE A
CHANGE OF CONTROL OF THE COMPANY, OR IF ANY CHANGE OF CONTROL OF THE COMPANY NOT
SUBJECT TO SHAREHOLDER APPROVAL SHALL OCCUR:


 

(I)            ALL OUTSTANDING AWARDS PURSUANT TO WHICH THE PARTICIPANT MAY HAVE
RIGHTS, THE EXERCISE OF WHICH IS RESTRICTED OR LIMITED, SHALL BECOME FULLY
EXERCISABLE; AND

 

(II)           ALL RESTRICTIONS OR LIMITATIONS (INCLUDING RISKS OF FORFEITURE
AND DEFERRALS) ON OUTSTANDING AWARDS SUBJECT TO RESTRICTIONS OR LIMITATIONS
UNDER THE PLAN SHALL LAPSE.

 

(iii)          all conditions to payment of Awards under which payments of cash,
Shares or other property are subject to conditions shall be deemed to be
achieved or fulfilled and shall be waived by the Company; provided further, that
such Awards identified in this subsection (iii) shall remain payable on the
date(s) provided in the underlying Award Agreements.

 


9.02         TERMINATION OF SERVICE FOLLOWING CHANGE OF CONTROL.  IF WITHIN
THREE YEARS FOLLOWING THE DATE OF ANY CHANGE OF CONTROL THE SERVICE OF A
PARTICIPANT AS A DIRECTOR OF THE COMPANY SHALL BE TERMINATED VOLUNTARILY OR
INVOLUNTARILY FOR ANY REASON, THEN UNLESS OTHERWISE PROVIDED IN THE APPLICABLE
AWARD AGREEMENT, AND IN ADDITION TO ANY OTHER RIGHTS OF POST-TERMINATION
EXERCISE WHICH THE PARTICIPANT (OR OTHER HOLDER OF THE AWARD) MAY HAVE UNDER THE
PLAN OR THE APPLICABLE AWARD AGREEMENT, ANY OPTION OR OTHER AWARD GRANTED TO THE
PARTICIPANT AND OUTSTANDING ON THE DATE OF THE CHANGE OF CONTROL, THE PAYMENT OR
RECEIPT OF WHICH IS DEPENDENT UPON EXERCISE BY THE PARTICIPANT (OR OTHER HOLDER
OF THE AWARD) SHALL BE EXERCISABLE FOR A PERIOD OF 90 DAYS FOLLOWING THE DATE OF
SUCH TERMINATION OF SERVICE BUT NOT LATER THAN THE EXPIRATION DATE OF THE AWARD.


 


9.03         DEFINITION OF CHANGE OF CONTROL.  FOR PURPOSES OF THIS SECTION 9, A
“CHANGE OF CONTROL” OF THE COMPANY SHALL MEAN ANY OF THE FOLLOWING EVENTS:

 

9

--------------------------------------------------------------------------------


 

(A)           THE SALE OR OTHER DISPOSITION BY THE COMPANY OF ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS TO A SINGLE PURCHASER OR TO A GROUP OF
PURCHASERS, OTHER THAN TO A CORPORATION WITH RESPECT TO WHICH, FOLLOWING SUCH
SALE OR DISPOSITION, MORE THAN EIGHTY PERCENT (80%) OF, RESPECTIVELY, THE THEN
OUTSTANDING SHARES OF COMMON STOCK AND THE COMBINED VOTING POWER OF THE THEN
OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF THE
BOARD IS THEN OWNED BENEFICIALLY, DIRECTLY OR INDIRECTLY, BY ALL OR
SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES WHO WERE THE BENEFICIAL
OWNERS, RESPECTIVELY, OF THE OUTSTANDING COMMON STOCK AND THE COMBINED VOTING
POWER OF THE THEN OUTSTANDING VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH SALE
OR DISPOSITION IN SUBSTANTIALLY THE SAME PROPORTION AS THEIR OWNERSHIP OF THE
OUTSTANDING COMMON STOCK AND VOTING POWER IMMEDIATELY PRIOR TO SUCH SALE OR
DISPOSITION;

 

(B)           THE ACQUISITION IN ONE OR MORE TRANSACTIONS BY ANY PERSON OR
GROUP, DIRECTLY OR INDIRECTLY, OF BENEFICIAL OWNERSHIP OF TWENTY PERCENT (20%)
OR MORE OF THE OUTSTANDING SHARES OF COMMON STOCK OR THE COMBINED VOTING POWER
OF THE THEN OUTSTANDING VOTING SECURITIES OF THE COMPANY ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF THE BOARD; PROVIDED, HOWEVER, THE FOLLOWING SHALL
NOT CONSTITUTE A CHANGE OF CONTROL:  (I) ANY ACQUISITION BY THE COMPANY OR ANY
OF ITS SUBSIDIARIES, OR ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED
OR MAINTAINED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES AND (II) AN ACQUISITION
BY ANY PERSON OR GROUP OF PERSONS OF NOT MORE THAN FORTY PERCENT (40%) OF THE
OUTSTANDING SHARES OF COMPANY COMMON STOCK OR THE COMBINED VOTING POWER OF THE
THEN OUTSTANDING VOTING SECURITIES OF THE COMPANY IF SUCH ACQUISITION RESULTED
FROM THE ISSUANCE OF CAPITAL STOCK BY THE COMPANY AND THE ISSUANCE AND THE
ACQUIRING PERSON OR GROUP WAS APPROVED IN ADVANCE OF SUCH ISSUANCE BY AT LEAST
TWO-THIRDS OF THE CONTINUING DIRECTORS THEN IN OFFICE;

 

(C)           THE COMPANY’S TERMINATION OF ITS BUSINESS AND LIQUIDATION OF ITS
ASSETS;

 

(D)           THERE IS CONSUMMATED A MERGER, CONSOLIDATION, REORGANIZATION,
SHARE EXCHANGE, OR SIMILAR TRANSACTION INVOLVING THE COMPANY (INCLUDING A
TRIANGULAR MERGER), IN ANY CASE, UNLESS IMMEDIATELY FOLLOWING SUCH TRANSACTION: 
(I) ALL OR SUBSTANTIALLY ALL OF THE PERSONS WHO WERE THE BENEFICIAL OWNERS OF
THE OUTSTANDING COMMON STOCK AND OUTSTANDING VOTING SECURITIES OF THE COMPANY
IMMEDIATELY PRIOR TO THE TRANSACTION BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY,
MORE THAN SIXTY PERCENT (60%) OF THE OUTSTANDING SHARES OF COMMON STOCK AND THE
COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS OF THE CORPORATION RESULTING FROM SUCH
TRANSACTION (INCLUDING A CORPORATION OR OTHER PERSON WHICH AS A RESULT OF SUCH
TRANSACTION OWNS THE COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS
THROUGH ONE OR MORE SUBSIDIARIES (A “PARENT COMPANY”)) IN SUBSTANTIALLY THE SAME
PROPORTION AS THEIR OWNERSHIP OF THE COMMON STOCK AND OTHER VOTING SECURITIES OF
THE COMPANY IMMEDIATELY PRIOR TO THE CONSUMMATION OF THE TRANSACTION, (II) NO
PERSON (OTHER THAN (A) THE COMPANY, ANY EMPLOYEE BENEFIT PLAN SPONSORED OR
MAINTAINED BY THE COMPANY OR, IF REFERENCE WAS MADE TO EQUITY OWNERSHIP OF ANY
PARENT COMPANY FOR PURPOSES OF DETERMINING WHETHER CLAUSE (I) ABOVE IS SATISFIED
IN CONNECTION WITH THE TRANSACTION, SUCH PARENT COMPANY, OR (B) ANY PERSON OR
GROUP THAT SATISFIED THE REQUIREMENTS OF SUBSECTION (B)(II), ABOVE) BENEFICIALLY
OWNS, DIRECTLY OR INDIRECTLY, 20% OR MORE OF THE OUTSTANDING SHARES OF COMMON
STOCK OR THE COMBINED VOTING POWER OF THE VOTING SECURITIES ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS OF THE CORPORATION RESULTING FROM SUCH
TRANSACTION AND (III) INDIVIDUALS WHO WERE MEMBERS OF THE BOARD

 

10

--------------------------------------------------------------------------------


 

IMMEDIATELY PRIOR TO THE CONSUMMATION OF THE TRANSACTION CONSTITUTE AT LEAST A
MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS RESULTING FROM SUCH
TRANSACTION (OR, IF REFERENCE WAS MADE TO EQUITY OWNERSHIP OF ANY PARENT COMPANY
FOR PURPOSES OF DETERMINING WHETHER CLAUSE (I) ABOVE IS SATISFIED IN CONNECTION
WITH THE TRANSACTION, SUCH PARENT COMPANY); OR

 

(E)           THE FOLLOWING INDIVIDUALS (SOMETIMES REFERRED TO HEREIN AS
“CONTINUING DIRECTORS”) CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY OF THE
NUMBER OF DIRECTORS THEN SERVING: INDIVIDUALS WHO, ON THE DATE HEREOF,
CONSTITUTE THE ENTIRE BOARD AND ANY NEW DIRECTOR (OTHER THAN A DIRECTOR WHOSE
INITIAL ASSUMPTION OF OFFICE IS IN CONNECTION WITH AN ACTUAL OR THREATENED
ELECTION CONTEST, INCLUDING BUT NOT LIMITED TO A CONSENT SOLICITATION, RELATING
TO THE ELECTION OF DIRECTORS OF THE COMPANY) WHOSE APPOINTMENT OR ELECTION BY
THE BOARD OR NOMINATION FOR ELECTION BY THE COMPANY’S SHAREHOLDERS WAS APPROVED
BY A VOTE OF AT LEAST TWO-THIRDS (2/3) OF THE DIRECTORS THEN STILL IN OFFICE WHO
EITHER WERE DIRECTORS ON THE EFFECTIVE DATE OF THE PLAN OR WHOSE APPOINTMENT,
ELECTION OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED.

 


SECTION 10   AMENDMENTS TO AND TERMINATION OF THE PLAN


 


10.01       THE BOARD MAY AMEND, ALTER, SUSPEND, DISCONTINUE OR TERMINATE THE
PLAN WITHOUT THE CONSENT OF SHAREHOLDERS OR PARTICIPANTS, EXCEPT THAT, WITHOUT
THE APPROVAL OF THE SHAREHOLDERS OF THE COMPANY, NO AMENDMENT, ALTERATION,
SUSPENSION, DISCONTINUATION OR TERMINATION SHALL BE MADE IF SHAREHOLDER APPROVAL
IS REQUIRED BY ANY FEDERAL OR STATE LAW OR REGULATION OR BY THE RULES OF ANY
STOCK EXCHANGE ON WHICH THE SHARES MAY THEN BE LISTED, OR IF THE BOARD
DETERMINES THAT OBTAINING SUCH SHAREHOLDER APPROVAL IS FOR ANY REASON ADVISABLE;
PROVIDED, HOWEVER, THAT EXCEPT AS PROVIDED IN SECTION 7.01, WITHOUT THE CONSENT
OF THE PARTICIPANT, NO AMENDMENT, ALTERATION, SUSPENSION, DISCONTINUATION OR
TERMINATION OF THE PLAN MAY MATERIALLY AND ADVERSELY AFFECT THE RIGHTS OF SUCH
PARTICIPANT UNDER ANY AWARD THERETOFORE GRANTED TO HIM.


 


10.02       NOTWITHSTANDING ANY OF THE PROVISION OF THIS PLAN TO THE CONTRARY,
EXCEPT AS PROVIDED IN SECTION 8.01 OF THE PLAN, THE EXERCISE PRICE OF ANY
OUTSTANDING OPTION OR THE EXERCISE PRICE OR MINIMUM PURCHASE PRICE OF ANY OTHER
STOCK-BASED AWARD MAY NOT BE REDUCED, WHETHER THROUGH AMENDMENT, CANCELLATION OR
REPLACEMENT, UNLESS SUCH REDUCTION IS APPROVED BY THE SHAREHOLDERS OF THE
COMPANY.


 


SECTION 11   GENERAL PROVISIONS


 


11.01       NO SHAREHOLDER RIGHTS.  NO AWARD SHALL CONFER ON ANY PARTICIPANT ANY
OF THE RIGHTS OF A SHAREHOLDER OF THE COMPANY UNLESS AND UNTIL SHARES ARE IN
FACT ISSUED TO SUCH PARTICIPANT IN CONNECTION WITH SUCH AWARD.


 


11.02       NO RIGHT TO DIRECTORSHIP.  NOTHING CONTAINED IN THE PLAN OR ANY
AWARD AGREEMENT SHALL CONFER, AND NO GRANT OF AN AWARD SHALL BE CONSTRUED AS
CONFERRING, UPON ANY PARTICIPANT ANY RIGHT TO CONTINUE AS A DIRECTOR OF THE
COMPANY OR INTERFERE IN ANY WAY WITH THE RIGHTS OF THE SHAREHOLDERS OF THE
COMPANY OR THE BOARD TO ELECT AND REMOVE DIRECTORS.


 


11.03       UNFUNDED STATUS OF AWARDS; CREATION OF TRUSTS.  THE PLAN IS INTENDED
TO CONSTITUTE AN “UNFUNDED” PLAN FOR INCENTIVE COMPENSATION.  WITH RESPECT TO
ANY SHARES NOT YET ISSUED OR PAYMENTS NOT YET MADE TO A PARTICIPANT PURSUANT TO
AN AWARD, NOTHING CONTAINED IN THE PLAN OR ANY AWARD AGREEMENT SHALL GIVE ANY
SUCH PARTICIPANT ANY RIGHTS THAT ARE GREATER THAN THOSE OF A GENERAL UNSECURED
CREDITOR OF THE COMPANY; PROVIDED, HOWEVER, THAT THE COMMITTEE

 

11

--------------------------------------------------------------------------------


 


MAY AUTHORIZE THE CREATION OF TRUSTS OR MAKE OTHER ARRANGEMENTS TO MEET THE
COMPANY’S OBLIGATIONS UNDER THE PLAN TO DELIVER CASH, SHARES OR OTHER PROPERTY
PURSUANT TO ANY AWARD, WHICH TRUSTS OR OTHER ARRANGEMENTS SHALL BE CONSISTENT
WITH THE “UNFUNDED” STATUS OF THE PLAN UNLESS THE COMMITTEE OTHERWISE
DETERMINES.


 


11.04       NO UNIT ON OTHER COMPENSATORY ARRANGEMENTS.  NOTHING CONTAINED IN
THE PLAN SHALL PREVENT THE COMPANY FROM ADOPTING OTHER OR ADDITIONAL
COMPENSATION ARRANGEMENTS, AND SUCH ARRANGEMENTS MAY BE EITHER GENERALLY
APPLICABLE OR APPLICABLE ONLY IN SPECIFIC CASES.  TO THE EXTENT CONSISTENT WITH
THE PLAN, THE TERMS OF EACH AWARD SHALL BE CONSTRUED SO AS TO BE CONSISTENT WITH
SUCH OTHER ARRANGEMENTS IN EFFECT AT THE TIME THE AWARD IS GRANTED.


 


11.05       NO FRACTIONAL SHARES.  NO FRACTIONAL SHARES SHALL BE ISSUED OR
DELIVERED PURSUANT TO THE PLAN OR ANY AWARD.  THE COMMITTEE SHALL DETERMINE
WHETHER CASH, OTHER AWARDS OR OTHER PROPERTY SHALL BE ISSUED OR PAID IN LIEU OF
FRACTIONAL SHARES OR WHETHER SUCH FRACTIONAL SHARES OR ANY RIGHTS THERETO SHALL
BE FORFEITED OR OTHERWISE ELIMINATED.


 


11.06       GOVERNING LAW.  THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
EFFECT OF THE PLAN AND ANY RULES AND REGULATIONS RELATING TO THE PLAN SHALL BE
GOVERNED BY THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA (WITHOUT REGARD TO THE
CONFLICTS OF LAWS THEREOF), AND APPLICABLE FEDERAL LAW.


 


11.07       SEVERABILITY.  IF ANY PROVISION OF THE PLAN OR ANY AWARD IS OR
BECOMES OR IS DEEMED INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION, OR
WOULD DISQUALIFY THE PLAN OR ANY AWARD UNDER ANY LAW DEEMED APPLICABLE BY THE
COMMITTEE, SUCH PROVISION SHALL BE CONSTRUED OR DEEMED AMENDED TO CONFORM TO
APPLICABLE LAWS OR IF IT CANNOT BE CONSTRUED OR DEEMED AMENDED WITHOUT, IN THE
DETERMINATION OF THE COMMITTEE, MATERIALLY ALTERING THE INTENT OF THE PLAN OR
AWARD, IT SHALL BE DELETED AND THE REMAINDER OF THE PLAN OR AWARD SHALL REMAIN
IN FULL FORCE AND EFFECT; PROVIDED, HOWEVER, THAT, UNLESS OTHERWISE DETERMINED
BY THE COMMITTEE, THE PROVISION SHALL NOT BE CONSTRUED OR DEEMED AMENDED OR
DELETED WITH RESPECT TO ANY PARTICIPANT WHOSE RIGHTS AND OBLIGATIONS UNDER THE
PLAN ARE NOT SUBJECT TO THE LAW OF SUCH JURISDICTION OR THE LAW DEEMED
APPLICABLE BY THE COMMITTEE.


 


SECTION 12   EFFECTIVE DATE AND TERM OF THE PLAN


 


12.01       THE EFFECTIVE DATE AND DATE OF ADOPTION OF THE PLAN IS MARCH 17,
1999, THE DATE OF ADOPTION OF THE PLAN BY THE BOARD, AND THE PLAN WAS APPROVED
BY A MAJORITY OF THE VOTES CAST AT A DULY HELD MEETING OF SHAREHOLDERS HELD ON
MAY 26, 1999, AT WHICH A QUORUM REPRESENTING A MAJORITY OF THE OUTSTANDING
VOTING STOCK OF THE COMPANY WAS, EITHER IN PERSON OR BY PROXY, PRESENT AND
VOTING.  AS AMENDED AND RESTATED, THE PLAN IS EFFECTIVE DECEMBER 3, 2008.

 

12

--------------------------------------------------------------------------------